Citation Nr: 0925877	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  00-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for 
posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for bilateral 
hearing loss. 
 
3.  Entitlement to an increased rating for the 
service-connected tinea pedis and tinea cruris, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971. 
 
This case came to the Board of Veterans' Appeals (Board) on 
appeal from August 1998 and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO). 
 
A hearing was held in November 2005 before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of this 
hearing is of record. 

The matter was before the Board and remanded in October 2006 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The Veteran was awarded disability benefits from the Social 
Security Administration (SSA).  (See May 2007 Claim for 
Pension).  However, the record does not reflect that efforts 
have been made to obtain those corresponding SSA records.  
Such efforts are required, pursuant to 38 C.F.R. § 
3.159(c)(2) (2008).  See also Baker v. West, 11 Vet. App. 
163, 169 (1998) (VA's duty to assist includes obtaining SSA 
records when the Veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).


Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical and mental health records 
associated with the Veteran's award of 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
one or more claims on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




